          Case 1:17-cr-00012-NONE-SKO Document 212 Filed 06/17/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID L. GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:17-CR-00012 NONE-SKO
11
                                   Plaintiff,             STIPULATION REGARDING EXCLUDABLE
12                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                             v.                           FINDINGS AND ORDER
13
     EDWARD PAUL CRAGG,                                   PROPOSED DATE: June 29, 2020
14                                                        TIME: 1:00 p.m.
                                   Defendant.             COURT: Hon. Sheila K. Oberto
15

16
            This case is before the court, because the Ninth Circuit remanded it for district court proceedings
17
     on March 31, 2020, after vacating the defendant’s conviction. Appellate counsel filed on April 22,
18
     2020, a motion to be relieved as counsel and to have the court appoint Marc Days as counsel. The court
19
     granted that motion on April 23, 2020. The district court, on May 1, 2020, scheduled the case for a
20
     status conference on June 12, 2020 and on the same day issued a standing order related to the ongoing
21
     judicial emergency within the Eastern District of California. The district court issued a minute order on
22
     June 3, 2020, that rescheduled the status conference before the duty magistrate. The U.S. Marshal
23
     Service then advised that it was having a difficult time transferring the defendant into a jail within the
24
     Eastern District of California because of the ongoing COVID-19 pandemic. The parties were then
25
     instructed to find a mutually convenient date and file a stipulation setting the case before Judge Oberto,
26
     who had status conference availability on June 15 and June 29, 2020. June 29, 2020, was the first date
27
     that worked for the schedules of the court and counsel, and arrangements are being made for the
28
     defendant to appear on that date through Zoom, just like the court and counsel.

      STIPULATION REGARDING EXCLUDABLE TIME                1
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:17-cr-00012-NONE-SKO Document 212 Filed 06/17/20 Page 2 of 5


 1           This Court has issued General Orders 611-618 to address public health concerns related to

 2 COVID-19, including the temporary suspension of jury trials and restrictions on access to court

 3 buildings. Initially the Fresno courthouse was closed through June 15, 2020, but it has since been closed

 4 until further notice.

 5           Although the General Orders address district-wide health concerns, the Supreme Court has

 6 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-

 7 endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner

 8 v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 9 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
10 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

11 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

12 orally or in writing”).

13           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

14 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

15 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

16 justice served by taking such action outweigh the best interest of the public and the defendant in a

17 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

18 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

19 served by the granting of such continuance outweigh the best interests of the public and the defendant in

20 a speedy trial.” Id.
21           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

22 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

23 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

24 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

25 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

26 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
27 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

28 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:17-cr-00012-NONE-SKO Document 212 Filed 06/17/20 Page 3 of 5


 1 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

 2          In light of the societal context created by the foregoing, this Court should consider the following

 3 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 4 justice exception, § 3161(h)(7). When continued, this Court should designate a new date for the hearing.

 5 United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

 6 “specifically limited in time”).

 7                                               STIPULATION

 8          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 9 through defendant’s counsel of record, accordingly stipulate as follows:
10          1.     By previous order issued on May 1, 2020, this matter was set for a status conference

11 hearing on June 12, 2020. The Court subsequently vacated this hearing but indicated availability on

12 June 29, 2020, at 1:00 p.m.

13          2.     By this stipulation, the parties agree that the status conference, to discuss issues created

14 by the Ninth Circuit’s remand of the case, be scheduled for June 29, 2020, and to exclude time between

15 June 12, 2020, and June 29, 2020, under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv).

16          3.     The parties agree, and request that the Court find the following:

17                 a)      Current defense counsel is newly appointed to the case and has had limited access

18          to the defendant who has remained housed at the Bureau of Prisons facilities at Lompoc,

19          California.

20                 b)      Current defense counsel filed a motion for bail review on May 13, 2020, and the

21          court conducted a hearing and denied the motion on May 20, 2020. It also issued a written order

22          on May 21, 2020, which supplemented its oral findings.

23                 c)      Current defense counsel has not received discovery in this case. Although it has

24          not been ordered, government counsel intends to send a proposed protective order to defense

25          counsel. If issued, that order would permit defense counsel to receive documentary discovery

26          that is not contraband. Government counsel can also request that evidence which is contraband

27          be made available at a more convenient location for defense counsel than its current location(s)

28          in Stanislaus County, California.

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:17-cr-00012-NONE-SKO Document 212 Filed 06/17/20 Page 4 of 5


 1                 d)      Current defense counsel has had challenges in communicating with the defendant,

 2          because the prison at Lompoc, California had to respond to an outbreak of COVID-19, and this

 3          affected the defendant’s access to means of communication.

 4                 e)      Because of the factors outlined above, the defense is not prepared to announce

 5          right now whether it will ask the court to schedule a trial. Also, the district court has not yet

 6          announced when trials will again be possible in light of the ongoing pandemic.

 7                 f)      The government does not object to and joins in the request for continuance.

 8                 g)      In addition to the public health concerns cited by General Orders 611-618

 9          and presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt

10          in this case because counsel have been encouraged to telework and minimize personal contact to

11          the greatest extent possible.

12                 h)      Based on the above-stated findings, the ends of justice served by continuing the

13          case as requested outweigh the interest of the public and the defendant in a trial within the

14          original date prescribed by the Speedy Trial Act.

15                 i)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16          et seq., within which trial must commence, the time period from June 12, 2020, to June 29, 2020,

17          inclusive, is deemed excludable under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and

18          (iv) because it results from a continuance granted by the Court at the request of the parties on the

19          basis of the Court’s finding that the ends of justice served by taking such action outweigh the

20          best interest of the public and the defendant in a speedy trial.

21          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

22 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

23 must commence.

24          IT IS SO STIPULATED.

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:17-cr-00012-NONE-SKO Document 212 Filed 06/17/20 Page 5 of 5

      Dated: June 11, 2020                                    MCGREGOR W. SCOTT
 1                                                            United States Attorney
 2
                                                              /s/ DAVID L. GAPPA
 3                                                            DAVID L. GAPPA
                                                              Assistant United States Attorney
 4

 5
      Dated: June 12, 2020                                    /s/ MARC DAYS
 6                                                            MARC DAYS
 7                                                            Counsel for Defendant
                                                              EDWARD PAUL CRAGG
 8

 9
10
                                            FINDINGS AND ORDER
11
            The court has reviewed and considered the stipulation filed by the parties on June 16, 2020, and
12
     also reviewed the record of this case. For the reasons stated in the stipulation the period of time from
13
     June 12, 2020, to June 29, 2020, inclusive, is deemed excludable under 18 U.S.C. §§ 3161(h)(7)(A) and
14
     3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance granted by the Court at the request of
15
     the parties on the basis of the Court’s finding that the ends of justice served by taking such action
16
     outweigh the best interest of the public and the defendant in a speedy trial.
17
     IT IS SO ORDERED.
18

19 Dated:      June 17, 2020                                       /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
30    PERIODS UNDER SPEEDY TRIAL ACT
